*714. Memorandum. Venue was properly laid in Nassau County. GPL 20.40 (subd. 1, par. [a]) requires only that it be proved that conduct occurred within the county sufficient to establish one element of the offense. While venue may be established by a preponderance of the evidence (People v. Hetenyi, 304 N. Y. 80, 84) in this instance the trial court’s charge inadvertently called for a higher quantum of proof — beyond a reasonable doubt. On this record we agree with the Appellate Division that the jury was justified in finding, even under the more stringent standard, that defendant’s conduct in Nassau County was sufficient to establish that his intent to murder was formulated in that county.
We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order affirmed.